Appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered June 25, 2014. The order, inter alia, granted the motion of defendants to dismiss the complaint for lack of subject matter jurisdiction.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 1 and 24, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, P.J., Peradotto, Carni, Valentino and Whalen, JJ.